                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     CHRISTOPHER CORCORAN, ET AL.,                      CASE NO. 15-cv-03504-YGR
                                   6                   Plaintiffs,                          ORDERS UPON NINTH CIRCUIT OPINION
                                                                                            AND TRIAL SETTING ORDER
                                   7             vs.

                                   8     CVS HEALTH, ET AL.,
                                   9                   Defendants.

                                  10          On September 5, 2017, this Court granted in part plaintiffs’ motion for class certification
                                  11   and granted defendant CVS’s motion for summary judgment. (Dkt. No. 327.) The Court entered
                                  12   judgment in favor of CVS on September 13, 2017 (Dkt. No. 339) and plaintiffs timely appealed.
Northern District of California
 United States District Court




                                  13   The Ninth Circuit reversed all of the Court’s findings and remanded the action for further
                                  14   proceedings.
                                  15          Based on the Ninth’s Circuit’s opinion, the Court ORDERS as follows:
                                  16          First, whereas the Court GRANTED IN PART plaintiffs’ motion for class certification,
                                  17   certifying a California, Florida, Illinois, and Massachusetts class, but limited only to the PBM that
                                  18   adjudicated each class representative’s claim and that limitation was reversed by the Ninth Circuit,
                                  19   the Court HEREBY CERTIFIES the following class without limitation:
                                  20
                                              All CVS customers in California, Florida, Illinois, and Massachusetts, who, between
                                  21          November 2008 and July 31, 2015 (the “Class Period”), (1) purchased one or more generic
                                              prescription drugs that were offered through CVS’s Health Savings Pass (“HSP”) program
                                  22          at the time of the purchase; (2) were insured for the purchase(s) through a third-party
                                              payor plan administered by one of the following pharmacy benefit managers:
                                  23          Caremark/PCS, Express Scripts, Medco, MedImpact, or Optum/Prescription
                                              Solutions (prior to January 29, 2015); and (3) paid CVS an out-of-pocket payment for the
                                  24
                                              purchase greater than the HSP price for the prescription.
                                  25   Second, whereas the Court GRANTED IN PART defendants’ motion to exclude certain opinions by
                                  26   Dr. Hay and to strike Dr. Hay’s opinion that CVS’s Health Savings Pass (“HSP”) prices are the
                                  27   “Usual and Customary” (“U&C”) prices as defined in CVS’s contracts and was reversed by the
                                  28   Ninth Circuit, the Court HEREBY DENIES the motion to exclude and strike.
                                   1          Third, whereas the Court GRANTED defendants’ motion for summary judgment finding no

                                   2   triable issue of fact exists with regard to whether CVS misrepresented its U&C price to the PBMs

                                   3   and the Ninth Circuit reversed, the Court HEREBY DENIES the motion for summary judgment.

                                   4          Based thereon, the Court finds that with those holdings, the parties are returned to the

                                   5   posture of the case in September 2017, except with the holdings changed as noted, and as is

                                   6   standard practice sets a trial date with related deadlines. The Court does not authorize a second

                                   7   summary judgment motion or re-briefing on class certification. 1

                                   8          In that regard, in September 2017, the Court DENIED WITHOUT PREJUDICE plaintiffs’

                                   9   motion to certify a New York and Arizona class because the evidence showed that the proffered

                                  10   plaintiffs did not have any “transactions adjudicated by any of the five PBMs at issue for purposes

                                  11   of class certification during the Class Period.” Having denied the motion without prejudice, and in

                                  12   light of the procedural posture of the case, the Court will allow a limited period of time for
Northern District of California
 United States District Court




                                  13   plaintiffs to identify an appropriate plaintiff and appropriate discovery and motion practice.

                                  14          Based on the foregoing, the Court further ORDERS as follows, as slightly modified:

                                  15    FILING DEADLINE FOR MOTION TO SUBSTITUTE
                                        CLASS REPRESENTATIVE FOR THE NEW YORK &                September 9, 2019
                                  16    ARIZONA CLASSED
                                  17    DEADLINE TO FILE A PROPOSED NOTICE PLAN                September 16, 2019
                                  18
                                        DEADLINE TO FILE ANY OPPOSITION TO EITHER THE
                                                                                               October 7, 2019
                                  19    MOTION OR NOTICE PLAN

                                  20    DEADLINE TO FILE A REPLY ISO MOTION AND                October 21, 2019
                                        NOTICE PLAN
                                  21
                                        HEARING ON PROPOSED NOTICE                             November 5, 2019 @ 1:00 p.m.
                                  22
                                        DISSEMINATION OF CLASS NOTICE                          Two Weeks from the date of the Court’s
                                  23                                                           decision
                                  24

                                  25
                                              1
                                  26             The Court notes that during the case management conference on August 19, 2019,
                                       defendant indicated that the Court had not addressed certain elements of class certification in the
                                  27   September 2017 order. In the September 2017 order, the Court explained that it did not address
                                       certain of defendant’s arguments because, either it had previously rejected them and so, for the
                                  28   same reasons, did so again (see Dkt. No. 327 at 7 n.4, 8), or the arguments were mooted by the
                                       Court’s decisions elsewhere within the September 2017 order (see id. at 10-11).
                                                                                        2
                                   1

                                   2    REFERRED FOR PRIVATE MEDIATION TO BE
                                                                                               December 6, 2019
                                        COMPLETED BY:
                                   3
                                        COMPLIANCE HEARING (SEE BELOW)                         February 28, 2020 at 9:01 a.m.
                                   4
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                   March 20, 2020
                                   5

                                   6    PRETRIAL CONFERENCE:                                   March 27, 2020

                                        TRIAL DATE AND LENGTH:                                 Jury Selection: April 15, 2020
                                   7
                                                                                               Openings & Evidence: April 20, 2020
                                   8                                                           (Presumptively 45 hours, jointly split,
                                                                                               including openings and closing)
                                   9

                                  10          Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall

                                  11   meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday,

                                  12   February 28, 2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s
Northern District of California
 United States District Court




                                  13   Pretrial Setting Instructions and are in compliance therewith. The compliance hearing shall be

                                  14   held in the Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5)

                                  15   business days prior to the date of the compliance hearing, the parties shall file a one-page JOINT

                                  16   STATEMENT confirming they have complied with this requirement or explaining their failure to

                                  17   comply. If compliance is complete, the parties need not appear and the compliance hearing will be

                                  18   taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint

                                  19   statement in a timely fashion. Failure to do so may result in sanctions.

                                  20           As set forth above, the parties are REFERRED to private mediation. A compliance hearing

                                  21   shall be held on Friday, September 27, 2019 on the Court's 9:01a.m. calendar, in the Federal

                                  22   Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. The parties shall provide the

                                  23   Court with the name of an agreed-upon mediator by September 20, 2019 by filing a JOINT

                                  24   Notice. Also by September 20, 2019, plaintiffs shall file form orders regarding any dismissals by

                                  25   certain defendants. If compliance is complete, the parties need not appear and the compliance

                                  26   hearing will be taken off calendar. Telephonic appearances will be allowed if the parties have

                                  27   submitted a joint statement in a timely fashion.

                                  28   \\

                                                                                          3
                                   1          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   2   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   3   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: August 23, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                   7                                                        UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
